DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities:
	on page 3, the first paragraph of the Brief Summary of the Invention begins with the number “1.”; 
	on page 5, line 4, “It is also goal” should be --It is also a goal--; and
	on page 12, line 2, “plain” should be --plane--.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  the term “wherein the” is repeated in the first line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 2008/0185809) in view of Rock (4,326,727).
Regarding claim 9, Archer discloses a method of suspending and detaching a mud flap, comprising the steps of: 
(a) attaching a mounting device (105) to a vehicle near a back side of a vehicle wheel;  
15(b) inserting a stem protruding from one end of an elongated suspension bracket (110) into a recess formed at a top side of the mounting device (see Fig. 1 showing a round stem projecting upwards through a top recess in the mounting bracket 105); and
(c) inserting a mud flap (115) through a slot (130) formed along a length of the suspension bracket, the mud flap suspended in the slot via a thickness (120, 125) at a top edge of the mud flap 20being greater than a thickness of the slot (see Fig. 2);
Archer does not explicitly recite that a stem also projects down through the bottom of the mounting bracket.  Archer further does not disclose whether the mud flap is capable of being forced down through the slot in the suspension bracket.
Rock teaches another mud flap retainer including a mud flap (20) having a thickness (20a) along its top edge (see Fig. 3).  The mud flap is inserted into an elongated support bracket (14) having a slot (14c) that is narrower than the enlargement to support the mud flap.  As described at the bottom of Col. 2 and top of Col. 3, when enough force is exerted upon the mud flap, the thickness (20a) passes through the bottom slot (14c).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Rock as applied to claim 9 above, and further in view of Hanson (4,354,690).
Regarding claim 11, Archer does not disclose that a pinned connection holds the suspension bracket to the mounting device.
Hanson teaches another mud flap retainer having an elongated mud flap suspension bracket (16) that is supported by a downwardly depending stem (24) that is fit through a recess in a mounting device (30).  The bottom of the stem including a through hole allowing for pinning hardware (28) to lock the mud flap in position.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the mud flap suspension method of the Archer combination to include a pinned connection to the support/mount as taught by the Hanson to arrive at the claimed methodology.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a positive locking element to secure an otherwise removable component) to known devices (e.g., removable mud flap brackets) ready for improvement to yield predictable results (e.g., a more secure mud flap).

Allowable Subject Matter
Claims 1-7 are allowed.
Claim 8 would be allowable if rewritten to overcome the objections set forth in this Office action.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest that the thickness at the top of the mud flap extends above the top of the suspension bracket and extends outside the boundaries formed by the slot to suspend the mud flap.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618